Citation Nr: 1016917	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-35 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954, including combat service in the Republic of 
Korea, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to automobile and adaptive 
equipment or adaptive equipment only.  The Veteran contends 
that he cannot use his feet to effectively control his 
automobile due to his service-connected lumbar degenerative 
disc disease with moderate left lower extremity S1 
radiculopathy.

In order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the Veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A. §§ 3901, 3902 (West 
2002); 38 C.F.R. § 3.808 (2009).  In the event that the 
Veteran does not meet the criteria for financial assistance 
in purchasing an automobile or other conveyance, if he has 
ankylosis of one or both knees or one or both hips due to 
service-connected disability, entitlement to adaptive 
equipment eligibility only is established.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(iv) (2009).

Entitlement to these benefits is based upon a finding that 
the disability which causes the loss of use is service-
connected.  "Loss of use" of an extremity, as defined at 
38 C.F.R. §§ 3.350(a)(2) and 4.63, is where "no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance."  The determination of loss of use will be made on 
the basis of the actual remaining function, whether the acts 
of grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2) and 4.63 (2009).

Examples offered at 38 C.F.R. § 3.350(a)(2) for loss of use 
of a foot include extremely unfavorable ankylosis of the 
knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches or more.  According to 38 C.F.R. § 4.63 (a), loss of 
use of the foot is conceded where a lower extremity is 
shortened by 3 1/2 inches (8.9-cm) or more.

In April 2006 the Veteran was afforded a VA Compensation and 
Pension spine examination.  After examination the Veteran was 
diagnosed with lumbar degenerative disc disease with moderate 
left lower extremity S1 radiculopathy and severe mechanical 
low back pain secondary to the Veteran's degenerative disc 
disease.  The examiner stated that the Veteran would be rated 
as wheelchair bound and housebound with need for aid and 
assistance with transfers and also dressing and undressing.  
The examiner further commented that the Veteran had 
significant severe orthopedic disability of his low back with 
left lower extremity moderate radiculopathy.  However, the 
examiner did not indicate whether the Veteran's condition 
equated to a loss or permanent loss of use of one or both 
feet.

In an October 2006 VA physical therapy note the Veteran was 
noted to have low back pain and left buttock pain that 
impaired the Veteran's bilateral lower extremities.  However, 
the condition was not noted to equate to a loss or permanent 
loss of use of one or both feet.

In a VA treatment note, dated in December 2008, the Veteran 
was noted to report that he had difficulty driving due to his 
peripheral neuropathy.

In a VA treatment note, dated in August 2009, the Veteran was 
noted to complain of worsening chronic back and leg pain.  
The Veteran was reported to not be walking because his left 
leg gives out on him.  The Veteran reported persistent pain 
in the left ankle and numbness in the feet.  The Veteran was 
diagnosed with degenerative lumbar disc and facet arthritis, 
spinal stenosis, degenerative joint disease of the left 
ankle, and diabetes mellitus with neuropathy.  The physician 
stated that the Veteran was essentially a non walker.  The 
physician further noted that the Veteran needed hand controls 
for his automobile because of loss of function of his feet.  
However, the physician did not indicate whether this loss of 
function of his feet was associated with the Veteran's 
service-connected radiculopathy or with the Veteran's non-
service-connected diabetes mellitus with neuropathy.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In evaluating the 
Veteran's entitlement to an automobile and adaptive 
equipment, or adaptive equipment only, it is essential that 
the current level of severity of the Veteran's service-
connected disabilities be known.  As the Veteran has not 
undergone VA examination for his back or lower extremities 
since 2006, and the record reflects evidence of worsening of 
the conditions, a remand for an examination and etiological 
opinion is necessary.

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since August 2009.  
See 38 C.F.R. § 3.159(c)(2) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that are dated from August 2009.  

2.  After completion of the above 
development schedule the Veteran for a 
VA orthopedic and/or neurologic 
examination to ascertain the extent of 
impairment attributable to his service-
connected disabilities with respect to 
any possible loss of use of any 
extremity.  The examiner should report 
whether the Veteran retains effective 
function in each foot and hand or 
whether he would be equally well served 
by an amputation stump at the site of 
election below the knee or elbow with 
use of a suitable prosthetic appliance, 
or whether the Veteran's service-
connected disabilities otherwise amount 
to loss of use of the lower 
extremities.  The determination must be 
made on the basis of the actual 
remaining function of the feet and 
hands, that is, whether the acts such 
as grasping, manipulation, etc, in the 
case of the hands, or balance, 
propulsion, etc., in the case of the 
feet can be accomplished equally well 
by an amputation stump with prosthesis.  
The examiner should also indicate 
whether the Veteran has any ankylosis 
of the knee or hips due to service 
connected disability.  The physician 
must indicate whether this loss of 
function of his feet was associated 
with the Veteran's service-connected 
radiculopathy or with the Veteran's 
non-service-connected diabetes mellitus 
with neuropathy.  Any indicated tests 
and studies should be performed.  The 
claims folder should be made available 
to the examiner for review in 
connection with the examination.  The 
rationale for all opinions must be 
provided.

3.  Then, readjudicate the Veteran's 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case.  Allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

